Hon. Earl Rudder, Chairman         Opinion Number WW-2
Veterans' Land Board
Austin, Texas                      Re: Will it be necessary to
                                       amend the Veterans' Land
                                       Act in any way before
                                       the recently authorized
                                       $100,000,000.00 bond issue
                                       or any part thereof may be
Dear Mr; Rudder:                       issued by the Board?
Your recent letter questions whether the Veterans' Land Board
may proceed to issue bonds under the provisions of Article 3,
Section 49(B) of the Constitution of Texas, as adopted Novem-
ber 6, 1956, or whether it will be necessary to amend Article
5421(m), V.C.S.
It is, of course, elementary that bonds or other negotiable in-
struments of 'the State'mag not be issued without express statu-
tory or constitutional authority. This constitutional provision
supplies that authority when it says:
         "The Veterans' Land Board may issue not to
         exceed Two Hundred Million Dollars ($2OO,OOO,OCO) ,,
         in bonds or obligations of the State,-of,Texee,~~
                                                        k .
Article 54,21(m),Section 3, had, pureuant to the former provision
of the Constitution, authorized $100,000,000 in obligations. T,he
Constitution expressly su~persedes-the,~statute
                                              when it says:
         "Such .bonds (refe.rence,,to
                                    $200,000~,000)shall
         be executed by said Board ,as,en.obligationof
         the State of Texas in,such,,form,denominations,
         and upon such tern\sas ar,enou provided by law
         or as may hereafter be provided by law."
Again, the Con.stitutionstates:
         "The additional bonds herein authorized may
         be sold in such installments as deemed neces-
         sary and advisable . . ."
Ron. Earl Rudder, page 2 (WW-2)


Article 5421(m), Section g(a), also provides that beginning
December 1, 1959, moneys shall be set apart for the payment
of interest and principal on the outstanding bonds. This
provision is carried forward by Article 3, Section 49(B) of
the Constitution of Texas.
Article 3, Section 49(B) also provides a similar date for
the additional bonds therein authorized, namely, December 1,
1965.  It is a new provision, making specific reference to
the additional bonds,and is notin conflict with Article
5421(m), V.C.S.
You are respectfully advised that a reading of the constitu-
tional provision, as a whole, and particularly the above quoted
provisions, demonstrates the amendment is self-enacting and the
additional bonds may be issued without additional le islation
upon the terms and conditions specified InArticle 5 &21(m),
v.c .s., as modified by Article 3, Section,49(B) of the Consti-
tution of Texas.

                                              ..'
                            'SUMMARY      '
         The provisions of Article 3, Section49(B) of
         the Constitution of Texas, are self-executing.
         The additional $100,000,000 of bonds may be
         issued without further legislation.



                                       Very truly yours,

                                       WILL WILSON
                                       Attorney General


                                          Elbert M. Morrow
                                             Assistant
EMM-s
APPROVED:
OPI

BY